KYLE J. KAISER (13924)
Assistant Utah Attorney General
SEAN D. REYES (7969)
Utah Attorney General
160 East 300 South, Sixth Floor
P.O. Box 140856
Salt Lake City, Utah 84114-0856
Telephone: (801) 366-0100
Facsimile: (801) 366-0101
E-mail: kkaiser@agutah.gov
Attorneys for Davis School District

                 IN THE UNITED STATES DISTRICT COURT
                    IN AND FOR THE DISTRICT OF UTAH

BRENDA MAYES, as mother and                   ORDER ON STIPULATED
guardian of Child Doe,                       MOTION FOR RELIEF FROM
                                              JUDGMENT OR ORDER
                   Plaintiff,

v.                                                Case No. 1:19-cv-00040

DAVIS SCHOOL DISTRICT; DAVE                        Judge Clark Waddoups
ROBERTS; JOHN NAISBITT, District
Transportation Director; and JOHN and
JANE DOES 1-10, in their official and
individual capacities;

                   Defendants.

      Now before the Court is the parties’ Stipulated Motion for Relief from

Judgment or Order. For the reasons stated in the parties’ motion, and pursuant to
Federal Rule of Civil Procedure 59(e), 60(a), 60(b)(1), and 60(b)(5), the Court

finds that sufficient cause exists to vacate the judgment entered in this case.

Accordingly, it is hereby:

       ORDERED that the Parties’ Stipulated Motion for Relief from Judgment or

Order is GRANTED. The Judgment (doc. 14) entered in this case is VACATED.

It is further:

       ORDERED that, pursuant to the parties’ stipulation described in the

Stipulated Motion, and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),

Plaintiffs’ Complaint is DISMISSED WITH PREJUDICE, with each party to

bear its own costs and fees (except as already agreed by the Parties, and all

payments already provided by Defendants have fully satisfied all such obligations).

       DATED: October 24, 2019

                                 BY THE COURT




                                 The Honorable Clark Waddoups
                                 United States District Judge
                                 District of Utah




                                           2
